October 12, By Edgar and Federal Express H. Roger Schwall Assistant Director Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E., Mail Stop 7010 Washington, D.C. 20549-7010 Re:Vanguard Natural Resources, LLC Form 10-K for the Fiscal Year Ended December 31, 2008 Filed March 11, 2009 Form 10-Q for the Fiscal Quarters Ended March 31, 2009 and June 30, 2009 Filed May 11, 2009 and July 31, Definitive Proxy Statement on Schedule 14A Filed March 27, 2009 File No. 001-33756 Dear Mr.
